Citation Nr: 1610512	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  10-17 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a service connection claim for a thigh condition.

2. Whether new and material evidence has been received to reopen a service connection claim for a hip condition.

3. Whether new and material evidence has been received to reopen a service connection claim for vision loss.

4. Whether new and material evidence has been received to reopen a service connection claim for diabetes mellitus, type 2.

5. Entitlement to service connection for diabetes mellitus, type 2, claimed as secondary to service-connected right knee degenerative joint disease.

6. Entitlement to service connection for vision loss, claimed as due to diabetes mellitus, type 2.

7. Entitlement to service connection for a thigh disability, claimed as due to right knee degenerative joint disease.

8.  Entitlement to service connection for a hip disability, claimed as due to right knee degenerative joint disease.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for a peripheral vestibular disorder, associated with tinnitus, and previously claimed as dizziness.

11.  Entitlement to service connection for headaches, associated with tinnitus.

12.  Entitlement to a compensable rating for pseudofolliculitis barbae.

13.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant in this case, had service from February 1979 to August 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Regional Office (RO) in Atlanta, Georgia.  In January 2007, the RO granted service connection for right knee degenerative joint disease and assigned a 10 percent disability evaluation, effective August 18, 2004.  In September 2008, the RO continued the noncompensable evaluation for pseudofolliculitis barbae, and denied entitlement to service connection for tinnitus, dizziness, headaches, as well as claims to reopen service connection for vision loss and diabetes mellitus, type 2.  In March 2009, the RO denied claims to reopen entitlement to service connection for hip and thigh conditions.

In January 2016, the Veteran was scheduled to present testimony at a Board central office hearing, but did not appear.  The request is deemed withdrawn and the Board may proceed with adjudication.  38 C.F.R. § 20.704(d) (2015).

The issues of entitlement to service connection for vision loss, diabetes, tinnitus, a peripheral vestibular disorder, headaches, a thigh condition, a hip condition, as well as increased rating claims for right knee degenerative joint disease and pseudofolliculitis barbae are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2005 RO decision that denied service connection for a thigh condition, hip condition, vision loss, and diabetes was not appealed and the decision became final.

2.  New and material evidence has been received since the April 2005 decision to substantiate the claims of entitlement to service connection for a thigh condition, hip condition, vision loss, and diabetes.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2005 rating decision that denied the Veteran's claims of entitlement to service connection for a thigh condition, hip condition, vision loss, and diabetes, are final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

2.  The criteria to reopen service connection claims for a thigh condition, hip condition, vision loss, and diabetes have been met.  38 U.S.C.A. §§ 5103, 5103A, 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Claims to Reopen Service Connection

The Veteran originally filed claims for entitlement to service connection for a thigh condition, hip condition, vision loss, and diabetes in August 2004.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a claim of service connection for a thigh condition, hip condition, vision loss, and diabetes.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The RO initially denied the claims in an April 2005 rating decision on the grounds that there was no evidence that the Veteran's disabilities were related to service.  The Veteran did not appeal this decision and it became final as to the evidence then of record, and is not subject to revision on the same bases.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.  However, since that time documents have been associated with the claims file that discusses the possibility of a nexus for these disabilities.  This evidence includes VA treatment records, subsequent grant for service-connected right knee degenerative joint disease that may be related to the claimed disabilities on a secondary basis, and medical research articles that had not previously been associated with the file.  As these documents represent evidence not previously submitted to agency decision makers and relate to unestablished facts necessary to substantiate the claims, the Board finds that the additional evidence is new and material to reopen the claim of service connection for a thigh condition, hip condition, vision loss, and diabetes.

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  To the extent that the Board is reopening the service connection claims for a thigh condition, hip condition, vision loss, and diabetes, the Board is granting, in full, the benefits sought on appeal and thus VA has no further duty to notify or assist.


ORDER

New and material evidence has been received to reopen service connection claims for a thigh condition, hip condition, vision loss, and diabetes.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

The Board observes additional records have been associated with the claims file, to include VA treatment records from 2009, since the March 2010 and May 2010 statements of the case.  The Board may not consider the new pertinent evidence in the first instance as this evidence was received prior to the transfer of the records to the Board.  See 38 C.F.R. § 19.37 (2015).  The Veteran has not waived regional office consideration of these records.  Thus, a remand is necessary for consideration of the additional evidence and issuance of a supplemental statement of the case.

In reviewing the claims file, the Board notes that because it has been more than 5 years since the Veteran was last examined to determine the severity of his service-connected right knee degenerative joint disease and pseudofolliculitis barbae, more contemporaneous examinations should be administered as the Veteran has claimed recent increases in the severity of these disabilities.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Furthermore, the Veteran has become service connected for his right knee disability subsequent to the denials of his service connection claims for diabetes as well as for hip and thigh conditions.  The Veteran claims that his hip and thigh conditions have become disabling as a result of his gait pattern being altered due to his right knee degenerative joint disease.  He also claims that his diabetes is a result of gaining weight, which stems from an inability to exercise due to his right knee disability.  In addition, he claims that his diabetes has caused vision loss.  Accordingly, he should be afforded VA examinations to determine whether his right knee disability has caused or aggravated his hip and thigh conditions, whether his diabetes are a result of his right knee disability, and whether his diabetes have caused vision loss.

The March 2010 VA examination for tinnitus did not contain an adequate medical opinion or rationale as the examiner resorted to mere speculation in his analysis.  As a result, an addendum opinion should be obtained.  Furthermore, the Veteran claims that he has a peripheral vestibular disorder (previously claimed as dizziness) and headaches since service that may also be related to his tinnitus.  Therefore, a VA examination should be provided to determine the nature and etiology of these disabilities.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

The Board lacks the medical expertise to determine the nature and etiology of the Veteran's diabetes, vision loss, hip and thigh conditions, tinnitus, peripheral vestibular disorder, and headaches.  As a result, VA examinations are warranted.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Because the Veteran has claimed that his diabetes, hip, and thigh conditions are secondary to his service-connected right knee degenerative joint disease, that his vision loss is due to his diabetes, and that his peripheral vestibular disorder and headaches are related to his tinnitus, they are "inextricably intertwined" with other issues on remand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, any decision on these claims would be premature at this point.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any missing and/or recent VA or private clinical records, not already on file, pertaining to treatment of these disabilities since February 2015.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his claims.  Document all unsuccessful attempts to obtain such records.

2.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to assess the etiology of any tinnitus currently present or present at any time during the period of the claim.  The claims file should be made available to and reviewed by the examiner, and any indicated studies should be performed 

a)  Based upon the review of the Veteran's pertinent history, examination of the Veteran, and with consideration of sound medical principles, the examiner should express an opinion with respect to any tinnitus that has been present during the period of the claim as to whether it is at least as likely as not (50 percent or more probable) that the disorder is etiologically related to the Veteran's active service, to include noise exposure therein.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian with respect to his history of in-service noise exposure.

b)  The examiner is also asked to provide an opinion as to whether the Veteran has a peripheral vestibular disorder (claimed as dizziness) that is at least as likely as not causally related to (either due to or aggravated by) service or his service-connected disabilities. 

A complete rationale for all opinions should be provided.

3.  The Veteran should be afforded a VA examination to ascertain the nature and etiology of his headaches.  The claims file should be made available to and reviewed by the examiner in conjunction with the examination and the examination report should reflect that such a review was made.  

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current headaches, to include any diagnoses made during the appeal period, are causally related to (either due to or aggravated by) service or his service-connected disabilities.

A complete rationale for all opinions should be provided.

4.  Schedule the Veteran for a VA examination to assess the current nature and severity of his right knee degenerative joint disease, as well as its impact on his employability and daily activities.  

The examiner should also offer an opinion as to the following:

a)  Whether the Veteran's right knee disability at least as likely as not caused or aggravated a hip condition.

b)  Whether the Veteran's right knee disability at least as likely as not caused or aggravated a thigh condition.

A complete rationale for all opinions should be provided.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed diabetes.  The claims file should be made available to the examiner for review.  The examiner should offer an opinion as to the following:

a)  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current diabetes, to include any diagnoses made during the appeal period, are causally related to (either due to or aggravated by) service or his service-connected disabilities.  

b)  The examiner is asked to determine whether the Veteran's right knee disability at least as likely as not prevented the Veteran from being able to exercise and in turn caused him to gain excessive weight, which at least as likely as not caused or aggravated his diabetes.

c)  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current vision loss, to include any diagnoses made during the appeal period, are causally related to (either due to or aggravated by) service or his diabetes.

A complete rationale for all opinions should be provided.

6.  Schedule the Veteran for a skin examination.  The purpose of the examination is to determine the current nature and severity of the Veteran's pseudofolliculitis barbae, and its impact on his employability and daily activities.
  
7.  Then, review the record and re-adjudicate the claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


